DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s PRELIMINARY AMENDMENT, filed March 24, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “information output device” (print device 1 and display device 3b (Applicant’s specification: paragraph [0100])), “data acquiring portion” (data acquiring portion 5d (paragraph [0071]) operated by CPU 51 (paragraph [0037])), “target person extracting portion” (face recognition portion 5e (paragraph [0074]) operated by CPU 51 (paragraph [0063])), “audio control portion” (audio control portion 5f (paragraph [0080]) operated by CPU 51 (paragraph [0063])), “person identification device” (target person authentication portion 5g (paragraph [0094]) operated by CPU 51 (paragraph [0063])) and “output control portion” (print engine 50 and display control portion 5b (paragraph [0100]) operated by CPU 51 (paragraph [0037])) (claims 1 and 11), “operation device” (display device 3b (paragraph [0135]) includes display panel (paragraph [0017])) (claims 7 and 8), “answer returning portion” (operation device 3a (paragraph [0137]) includes operation buttons and a touch panel (paragraph [0017])) (claim 7), “image reading device” (image reading device 2 (paragraph [0131])) and “read image returning portion” (main control portion 5a (paragraph [0132]) operated by CPU 51 (paragraph [0037])) (claim 8).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0354538 (hereinafter “Lee”) in view of Japanese Application Publication 2002-237869 (hereinafter “Asada”).
 	Regarding claim 1, Lee discloses an information processing apparatus (portable terminal 100 (paragraph [0033])) comprising:
- a communication device (wireless communication unit 130 (paragraph [0033]));
- a camera (camera 150 (paragraph [0033]));
 	- an audio device (audio processing unit 140 (paragraph [0033]));
 	- an information output device configured to output information (display unit 110 (paragraph [0033]));
- a data acquiring portion configured to, when message communication data including destination data and message data has been received by the communication device or another apparatus with which the communication device can communicate (portable terminal may detect a message reception event, including an e-mail (paragraph [0077]), which inherently includes destination data (e-mail address of recipient) and message data (contents of e-mail message)), acquire, from a storage device storing a plurality of pieces of registrant data each of which includes registrant identification data and registered face feature data, a piece of target person data that is a piece of registrant data whose registrant identification data corresponds to the destination data (portable terminal may pre-store face information of a particular user of the portable terminal (paragraph [0081]));
 	- a target person extracting portion configured to, when the piece of target person data has been acquired, execute as necessary a target person extraction process to acquire a captured image from the camera, and extract, from the captured image, target face feature data representing a feature of a face that matches the registered face feature data of the piece of target person data (portable terminal acquires an image through the camera, and determines whether a face of a user is detected from the image acquired through the camera (paragraph [0078]); portable terminal compares an extracted feature point from the face image with the pre-stored face information of the particular user (paragraph [0081]));
 	- an audio control portion configured to, when the target face feature data has been extracted from the captured image, cause the audio device to output a sound/voice message (when the message is received, the portable terminal may provide a notification service in the manner of silent notification or in a vibration mode or ring tone mode, according to a recognition pattern of the eyes of the user (paragraph [0080]));
 	- a person identification device configured to determine whether or not a target person corresponding to the piece of target person data is present in front of the information processing apparatus (portable terminal determines whether the face of the user received through the camera is a pre-stored face of the particular user (paragraph [0081])); and
 	- an output control portion configured to, when the sound/voice message is output by the audio control portion, and the person identification device has determined that the target person is present in front of the information processing apparatus, cause the information output device to output information represented by the message data (when the received face of the user is the face of the particular user, the portable terminal may perform a control operation for outputting the contents of the message (paragraph [0081]); notification by means of a ring tone may be provided (paragraph [0080]) prior to outputting the message).
 	Lee does not expressly disclose the sound/voice message “that includes a target person identification sound/voice representing the registrant identification data of the piece of target person data.”
 	Asada discloses an incoming call guiding apparatus which informs an incoming call in a vehicle when the incoming call arrives at a mobile telephone set in the vehicle.  When a control unit of the in-vehicle system matches a received incoming call notification signal with a registered owner ID, a message such as “A mail has arrived to Mr. XX” is played back from a speaker (paragraph [0024]).  “Mr. XX” is a target person identification of the message representing registrant identification data of a piece of target person data.  The target person identification sound/voice message can be used in place of a ring tone taught by Lee for notifying a recipient of the mail reception, and further enables the recipient to recognize that the mail is addressed to him/her.  Thus, it would have been obvious for one of ordinary skill in the art to have modified the teaching of Lee by providing a target person identification sound/voice message, such as taught by Asada.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Asada as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2015/0033366 (hereafter “Guffrey”).
 	Regarding claim 2, neither Lee nor Asada expressly disclose: wherein in a case where the message communication data includes time limit data, the target person extracting portion does not execute the target person extraction process after a time limit indicated by the time limit data has passed.
 	Guffrey discloses an electronic device that displays a received electronic message until a time limit of the electronic message is reached (paragraph [0009]).  One of ordinary skill in the art would have recognized that, when applied to Lee, if the electronic message cannot be displayed once the time limit is reached, then there would be not need to execute the target person extraction process, since the message would not be displayed, regardless of whether or not the target person extraction process is executed.  Guffrey provides an advantage in that time-sensitive material cannot be acquired after a given time limit, thereby enhancing security of the material.  Thus, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of Lee and Asada by providing for non-execution of the target person extraction process after a time limit indicated by time limit data included in a message, in view of Guffrey.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Asada as applied to claim 1 above, and further in view of European Patent Application Publication 1613029 (hereinafter “Moody”).
 	Regarding claim 3, neither Lee nor Asada expressly disclose: wherein in a case where the message communication data includes urgency level data, the audio control portion causes the audio device to output the sound/voice message in a manner that is different depending on an urgency level.
 	Moody discloses an apparatus for enabling a telecommunication terminal 200 to notify its user of the arrival of a message via an acoustic or visual signal whose properties are based on one or more attributes of the message.  For example, a song that is played when a message arrives may be played at a louder volume when the subject of an email contains the word “urgent” (paragraph [0004]).  With this volume adjustment, a recipient of the message can differentiate urgent email messages from other messages, and can make a decision whether to read the message right away on the basis of the level of urgency.  Thus, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of Lee and Asada by providing for adjusting the volume of the sound/voice message depending of the urgency level, as taught by Moody.
	Regarding claim 6, Moody discloses: wherein in a case where the piece of target person data includes music data, the audio control portion causes the audio device to output the sound/voice message and a music based on the music data (processor 302 determines what musical composition, what image, and what text are output to notify the user of the incoming message (paragraph [0024])).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Asada as applied to claim 1 above, and further in view of Japanese Application Publication 2013-181363 (hereinafter “Kashiwagi”).
 	Regarding claim 5, neither Lee nor Asada expressly disclose: wherein in a case where the piece of target person data includes data that identifies a used language, the audio control portion causes the audio device to output the sound/voice message in the used language.
 	Kashiwagi discloses pre-registration of language information indicating the language used by a user in association with personal information of the user.  When personal information of the user is read, the registered language information corresponding to the personal information can be automatically switched to the language based on the language information for display and/or voice notification (paragraph [0016]).  By registering the user’s language information in an authentication device, it is possible for a user to immediately understand the content of a message (paragraph [0016]), since the message is outputted in the user’s own language.  Therefore, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of Lee and Asada by pre-registering language information associated with a user, and outputting notifications in a language according to the pre-registered language information, as taught by Kashiwagi.
16.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Asada as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2009/0027700 (hereinafter “Kim”).
 	Regarding claim 9, neither Lee nor Asada expressly disclose: wherein
	- the information output device includes a print device configured to execute a print process to form an image on a sheet, and
	- the output control portion causes the print device to execute the print process to form an image representing the message data.
 	Kim discloses an MFP 240 that receives an e-mail stored in an e-mail server 250, and prints the received e-mail according to the set e-mail environment (paragraph [0038]).  Thus, the MFP is able to execute a print process to form an image representing the e-mail on a sheet.  Providing a print device for printing e-mail messages enables a user to obtain a paper copy of a received e-mail message, even if he/she does not have a portable terminal in his/her possession.  Therefore, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of Lee and Asada but providing the features of the portable terminal of the combined teachings in an MFP capable of e-mail printing, such as taught by Kim.
17.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Asada and Kim.
	Regarding claim 11, Lee discloses an information processing apparatus (portable terminal 100 (paragraph [0033])) comprising:
- a communication device (wireless communication unit 130 (paragraph [0033]));
- a camera (camera 150 (paragraph [0033]));
 	- an audio device (audio processing unit 140 (paragraph [0033]));
- a data acquiring portion configured to, when message communication data including destination data and message data has been received by the communication device or another apparatus with which the communication device can communicate (portable terminal may detect a message reception event, including an e-mail (paragraph [0077]), which inherently includes destination data (e-mail address of recipient) and message data (contents of e-mail message)), acquire, from a storage device storing a plurality of pieces of registrant data each of which includes registrant identification data and registered face feature data, a piece of target person data that is a piece of registrant data whose registrant identification data corresponds to the destination data (portable terminal may pre-store face information of a particular user of the portable terminal (paragraph [0081]));
 	- a target person extracting portion configured to, when the piece of target person data has been acquired, execute as necessary a target person extraction process to acquire a captured image from the camera, and extract, from the captured image, target face feature data representing a feature of a face that matches the registered face feature data of the piece of target person data (portable terminal acquires an image through the camera, and determines whether a face of a user is detected from the image acquired through the camera (paragraph [0078]); portable terminal compares an extracted feature point from the face image with the pre-stored face information of the particular user (paragraph [0081]));
 	- an audio control portion configured to, when the target face feature data has been extracted from the captured image, cause the audio device to output a sound/voice message (when the message is received, the portable terminal may provide a notification service in the manner of silent notification or in a vibration mode or ring tone mode, according to a recognition pattern of the eyes of the user (paragraph [0080]));
 	- a person identification device configured to determine whether or not a target person corresponding to the piece of target person data is present in front of the information processing apparatus (portable terminal determines whether the face of the user received through the camera is a pre-stored face of the particular user (paragraph [0081])).
 	Lee’s information processing apparatus further comprises:
	- an information output device configured to output information (display unit 110 (paragraph [0033])); and
 	- an output control portion configured to, when the sound/voice message is output by the audio control portion, and the person identification device has determined that the target person is present in front of the information processing apparatus, cause the information output device to output information represented by the message data (when the received face of the user is the face of the particular user, the portable terminal may perform a control operation for outputting the contents of the message (paragraph [0081]); notification by means of a ring tone may be provided (paragraph [0080]) prior to outputting the message).
 	Lee does not expressly disclose the sound/voice message “that includes a target person identification sound/voice representing the registrant identification data of the piece of target person data.”
 	Asada discloses an incoming call guiding apparatus which informs an incoming call in a vehicle when the incoming call arrives at a mobile telephone set in the vehicle.  When a control unit of the in-vehicle system matches a received incoming call notification signal with a registered owner ID, a message such as “A mail has arrived to Mr. XX” is played back from a speaker (paragraph [0024]).  “Mr. XX” is a target person identification of the message representing registrant identification data of a piece of target person data.  The target person identification sound/voice message can be used in place of a ring tone taught by Lee for notifying a recipient of the mail reception, and further enables the recipient to recognize that the mail is addressed to him/her.  Thus, it would have been obvious for one of ordinary skill in the art to have modified the teaching of Lee by providing a target person identification sound/voice message, such as taught by Asada.
 	Neither Lee nor Asada expressly disclose a print device configured to execute a print process to form an image on a sheet; or wherein the output control portion causes the print device to execute the print process to form an image representing the message data.
	As set forth above regarding claim 9, Kim discloses an MFP 240 that receives an e-mail stored in an e-mail server 250, and prints the received e-mail according to the set e-mail environment (paragraph [0038]).  Thus, the MFP is able to execute a print process to form an image representing the e-mail on a sheet.  Providing a print device for printing e-mail messages enables a user to obtain a paper copy of a received e-mail message, even if he/she does not have a portable terminal in his/her possession.  Therefore, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of Lee and Asada but providing the features of the portable terminal of the combined teachings in an MFP capable of e-mail printing, such as taught by Kim.
Allowable Subject Matter
18.	Claims 4, 7, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
19.	The following is a statement of reasons for the indication of allowable subject matter:   
 	Regarding claim 4, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus according to claim 1, wherein
	- in a case where a plurality of pieces of target face feature data have been extracted from the captured image in the target person extraction process, and each of a plurality of pieces of message communication data corresponding to the extracted plurality of pieces of target face feature data includes preference level data, the audio control portion causes the audio device to preferentially output a sound/voice message corresponding to a piece of message communication data that includes data representing a high preference level.
 	Regarding claim 7, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus according to claim 1, further comprising:
	- an operation device configured to receive a human operation; and
	- an answer returning portion configured to, in a case where the message data of the message communication data includes question data and data of a plurality of answer choices, and when a selection operation to select answer data from the data of the plurality of answer choices has been performed on the operation device in response to an output of the message data by the information output device, transmit the answer data to a transmission source of the message communication data via the communication device.
 	Regarding claim 8, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus according to claim 1, further comprising:
	- an operation device configured to receive a human operation;
 	- an image reading device configured to, when a reading start operation has been performed on the operation device, execute an image reading process to read an image from a document sheet; and
	- a read image returning portion configured to, when the reading start operation has been performed on the operation device in response to an output of the message data by the information output device, transmit data of a read image that has been acquired in the image reading process executed by the image reading device, to a transmission source of the message communication data via the communication device.
 	Regarding claim 10, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus according to claim 9, wherein
	- when the print device is executing the print process, the audio control portion causes the audio device to output the sound/voice message at a higher volume than when the print device is not executing the print process.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677